Citation Nr: 0839488	
Decision Date: 11/17/08    Archive Date: 11/25/08	

DOCKET NO.  05-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
postoperative residuals of right (minor) biceps tendon repair 
with degenerative joint disease, on a schedular or 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, and an August 2008 decision by the Appeals 
Management Center in Washington, D.C.

This case was previously before the Board in June 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

The appeal as to the issue of entitlement to an evaluation in 
excess of 30 percent for the postoperative residuals of right 
(minor) biceps tendon repair with degenerative joint disease 
on an extraschedular basis is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

The veteran's service-connected residuals of right (minor) 
biceps tendon repair with degenerative joint disease are 
presently characterized by severe injury to Muscle Group V, 
but no evidence of fibrous union or nonunion of the humerus, 
or ankylosis of the scapulohumeral articulation is present.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for the service-connected residuals of right (minor) 
biceps tendon repair with degenerative joint disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
and Part 4, Codes 5200, 5202, 5305 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of right (minor) biceps 
tendon repair with degenerative joint disease.  In pertinent 
part, it is contended that the current manifestations of that 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 30 percent schedular evaluation now 
assigned.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Moreover, while the Board must consider the veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).

In the present case, VA radiographic studies of the veteran's 
right shoulder conducted in November 2002 showed a staple 
overlying the humeral head.  The acromioclavicular joint was 
intact, though degenerative changes were noted at the 
glenohumeral joint, accompanied by joint space narrowing and 
an inferior medial humeral head osteophyte.  The clinical 
impression was of glenohumeral osteoarthritis, status post a 
surgical procedure, specifically, open reduction with 
internal fixation.

At the time of a VA compensation and pension examination in 
February 2004, the veteran gave a history of recurrent 
dislocations of his right shoulder.  Reportedly, in the past, 
the veteran had undergone a biceps tendon repair, but the 
surgery had not been helpful.  According to the veteran, he 
continued to experience shoulder pain on utilization, with 
pain diffusely in the shoulder and over the biceps tendon 
insertion.  

On physical examination, there was a slight, 15-centimeter 
curvilinear scar over the anterior portion of the veteran's 
right shoulder, which was well healed and nontender.  Range 
of motion studies of the right shoulder showed abduction from 
0 to 90 degrees both actively and passively, a motion which 
the veteran could perform for 10 repetitions.  Forward 
flexion was from 0 to 100 degrees actively and from 0 to 120 
degrees passively.  Noted at the time of examination was that 
the veteran could perform active motion "on 10 degrees" 
without difficulty.  Internal and external rotations were 
from 0 to 90 degrees, which the veteran was able to perform 
repetitively, and without difficulty.  At the time of 
examination, there was no evidence of any atrophy of the 
shoulder girdle.  Moreover, distal sensory and motor 
examinations were normal in the right upper extremity.  Noted 
at the time of examination was that the veteran did not 
exhibit pain, fatigue, weakness or incoordination on repeat 
testing of his right shoulder.  Nor was there any evidence of 
exacerbations of pain on a day-to-day basis.  The pertinent 
diagnosis noted was status post biceps tendon repair with 
residual scar, degenerative joint disease, and limitation of 
motion.

At the time of a subsequent VA orthopedic examination in July 
2008, it was noted that the veteran's claims file and medical 
records were available, and had been reviewed.  When 
questioned, the veteran indicated that his current complaints 
included an inability to lift any significant weight without 
pain.  While he denied any problems with effusion, the 
veteran did state that he experienced subluxation of the 
right shoulder joint, as well as locking and some weakness.  
Moreover, daily pain was present, more common in the morning.  
Significantly, at the time of examination, it was noted that 
gross dislocations (of the right shoulder) had not been 
proven.  However, according to the veteran, his right 
shoulder problems had become progressively worse.

When further questioned, the veteran complained of a giving 
way of his right shoulder, as well as instability, pain, 
stiffness, and weakness.  Additional complaints consisted of 
episodes of dislocation or subluxation several times per 
week, as well as locking "daily or more often."  
Significantly, according to the veteran, he experienced 
severe weekly flare ups of right shoulder problems, resulting 
in marked limitation of motion.  

On physical examination, there was evidence of recurrent 
subluxations, as well as guarding of the right shoulder.  
However, there was no evidence of any ankylosis of the 
shoulder joint.  Other manifestations of the veteran's right 
shoulder disability included crepitus, tenderness, 
tendinitis, painful movement, and weakness, as well as a 
"clicking noise" in the shoulder joint.

Range of motion studies showed abduction from 0 to 70 degrees 
both actively and passively, with pain beginning at 50 
degrees, and a loss of range of motion with repetitive motion 
to only 50 degrees due to pain.  

Forward flexion was from 0 to 80 degrees both actively and 
passively, once again with pain beginning at 50 degrees, but 
no limitation of motion on repetitive motion due to pain, 
fatigue, lack of endurance, incoordination, or weakness.

Internal rotation was from 0 to 70 degrees both actively and 
passively, with pain beginning at 50 degrees, but no 
limitation of motion with repetitive motion due to pain, 
fatigue, lack of endurance, incoordination, or weakness.  
External rotation was from 0 to 20 degrees both actively and 
passively, with pain beginning at 10 degrees, and a 
limitation of range of motion such that the veteran was able 
to move only a few degrees with repetitive attempts due to 
pain and a lack of endurance.

Noted at the time of examination was that the veteran's right 
shoulder showed a 16-centimeter anterior scar which was 
healed and nontender.  Further noted was that muscle strength 
in the right biceps was 4 out of 5.

Radiographic studies of the veteran's right shoulder were 
consistent with postoperative changes but no hardware 
complications, in addition to moderate to severe glenohumeral 
degenerative joint disease.

The pertinent diagnosis noted following orthopedic 
examination was of postoperative residuals of biceps repair 
of the right shoulder, with moderate to severe glenohumeral 
degenerative joint disease, supraspinatus and bicipital 
tendinitis, with residuals of chronic pain and a loss of 
range of motion and recurrent subluxation; and right biceps 
post surgical repair, with residuals of muscle weakness 
(Muscle Group V).

Pursuant to applicable law and regulation, the 30 percent 
evaluation now in effect contemplates the presence of severe 
injury to Muscle Group V of the nondominant upper extremity, 
which is to say, the flexor muscles of the elbow, the biceps, 
the brachialis, and the brachioradialis.  This represents the 
maximum schedular evaluation available for the residuals of 
service-connected injuries to Muscle Group V (of the 
nondominant upper extremity).  38 C.F.R. § 4.73 and Part 4, 
Code 5305 (2008).  In order to warrant an increased, which is 
to say, 40 percent evaluation, there would need to be 
demonstrated the presence of a fibrous union of the humerus, 
with a 50 percent evaluation requiring demonstrated evidence 
of nonunion (which is to say, a false flail joint) of the 
humerus.  38 C.F.R. § 4.71a and Part 4, Code 5202 (2008).  
Finally, a 40 percent evaluation would be indicated where 
there was evidence of unfavorable ankylosis of the 
scapulohumeral articulation of the right shoulder, with 
abduction limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a and Part 4, Code 5200 (2008).

As is clear from the above, the 30 percent evaluation 
currently in effect for the veteran's service-connected 
residuals of right (minor) biceps tendon repair with 
degenerative joint disease is appropriate, and an increased 
rating is not warranted.  This is particularly the case given 
the fact that, at no time during the course of the current 
appeal has there been evidence of a fibrous union or nonunion 
of the humerus, or unfavorable ankylosis of the 
scapulohumeral articulation.  Significantly, during the 
course of the aforementioned VA orthopedic examination in 
July 2008, the veteran denied any problems with ankylosis of 
his right shoulder joint.

Based on the aforementioned, the Board is compelled to 
conclude that an evaluation in excess of 30 percent for the 
veteran's service-connected postoperative residuals of right 
(minor) biceps tendon repair with degenerative joint disease 
is not in order.  Accordingly, the veteran's claim for 
increase must be denied.

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomotology 
attributable to his service-connected residuals of right 
(minor) biceps tendon repair with degenerative joint disease 
has remained for the most part relatively stable.  In any 
case, based on a review of the entire evidence of record, the 
Board is of the opinion that, throughout the time period that 
the veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected 
residuals of right (minor) biceps tendon repair with 
degenerative joint disease has not, in fact, undergone 
significantly varying and distinct levels of severity.  Even 
assuming, for the sake of argument, that such variance in 
symptomatology has taken place, that variance has been more 
than adequately compensated by the assignment of a 30 percent 
evaluation effective from December 2003, the date of the 
veteran's claim for increase.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) which are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
pp. 5-6.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in January 2004 and July 
2007.  In those letters, VA informed the veteran that, in 
order to substantiate his claims for increased ratings, he 
needed to show that his service-connected disability had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

A schedular evaluation in excess of 30 percent for the 
postoperative residuals of right (minor) biceps tendon repair 
with degenerative joint disease is denied.



REMAND

In addition to the above, the veteran in this case seeks an 
evaluation in excess of 30 percent for the postoperative 
residuals of right (minor) biceps tendon repair with 
degenerative joint disease on an extraschedular basis.  In 
pertinent part, it is contended that the veteran's service-
connected residuals of right biceps tendon repair have 
resulted in a marked interference with his past employment, 
thereby warranting the assignment of an extraschedular 
evaluation.

In that regard, the Board notes that, at the time of the 
aforementioned VA compensation and pension examination in 
February 2004, the veteran indicated that he had been working 
40 hours a week as a toll booth attendant for the past year.  
However, according to the veteran, it had been "getting 
difficult" for him to perform that job, due to the necessity 
for continually opening and closing the toll booth window, in 
particular, in cold weather.  Significantly, by the veteran's 
own admission, this was "taxing" on his shoulder.  

The Board further notes that, during the course of VA 
outpatient treatment in March 2004, the veteran stated that 
he had chosen not to undergo surgery on his left wrist, due 
to the fact that he "couldn't afford to be off work."  
However, during the course of the aforementioned VA 
orthopedic examination in July 2008, the veteran indicated 
that he had retired the previous year due to an inability to 
perform heavy lifting.  Also noted was that the veteran had 
quit his job in the toll booth "due to pain in his right 
shoulder."

Pursuant to applicable law and regulation, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, the Director, Compensation and Pension Service is 
authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).

As noted above, the veteran in this case has argued that, due 
solely to his service-connected residuals of right (minor) 
biceps tendon repair, he has experienced "marked 
interference" with his employment as a toll booth operator.  
However, it is at present unclear whether such "marked 
interference with employment," to the extent it actually 
exists, is due to the veteran's service-connected right 
shoulder disability, as opposed to other, nonservice-
connected disabilities.  Significantly, to date, no attempt 
has been made to verify with the veteran's former employer or 
employers the reasons for his termination of 
employment/retirement.  Under the circumstances, the Board is 
of the opinion that further development of the evidence is 
necessary prior to a final adjudication of the veteran's 
claim for an increased evaluation on an extraschedular basis.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the 
veteran, with a request that he provide 
the full names and addresses for his most 
recent employers, to include any and all 
employment extending from December 2003, 
the date of the filing of the veteran's 
claim, up to and including 2007, the year 
of his reported retirement.  The RO/AMC 
should then contact the veteran's former 
employers, with a request that they 
provide any and all records which might 
in some way shed light on the reason for 
the veteran's termination of his 
employment.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2008, the date of the 
most recent VA examination for 
compensation purposes, should then be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Thereafter, the veteran's entire 
claims folder, including all of the 
aforementioned evidence and/or 
information, should be forwarded to the 
Director, Compensation and Pension 
Service, in order that that office might 
review the veteran's claim for an 
evaluation in excess of 30 percent for 
the postoperative residuals of right 
(minor) biceps tendon repair with 
degenerative joint disease on an 
extraschedular basis.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in August 2008.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


